Mr. Justice Gajbbert
dissenting.
The majority opinion is based upon the assumption that the statute embraces every place where liquors are sold in less quantities than one quart.
The cases cited from this jurisdiction do not, in my opinion, sustain this conclusion, for the simple • reason that in the case at bar the question is whether a keeper of a bona fide restaurant who sells liquors in connection with meals is embraced within the statute — a proposition which was in no sense involved in any of our previous decisions — and hence is one of first impression which must be determined from a construction of the statute under the facts stipulated.
The word “saloon,” standing alone, has several definitions, but as employed in the statute under consideration should be given that meaning which the word usually conveys, namely, a place to which the general public has access where liquors are sold by the drink, over a bar, to be drunk upon the premises. No one would think of designating a dining-room of a hotel or regular restaurant, where liquors are furnished in connection with meals, a saloon, but would employ the word only in designating a public place where liquors are sold over a bar, or by the glass. This is the popular understanding of what constitutes a saloon, and this restricted meaning should always be given where the context or circumstances require it. The statute says, “Every saloon, bar or other place,” where liquors are kept, sold, or given away, shall remain closed during designated hours. A bar as thus used is synonymous with saloon, and this clearly indicates what the legislature meant by the word ‘ ‘saloon”: in other words it means, as previously stated, *475a place to which the general public has access where liquors are sold by the drink over a bar. The rule of ejusdem generis is therefore applicable, which is to the effect that when general words follow the enumeration of particular things the general words will be construed as applicable only to things of the same general nature as those enumerated. The particular words are presumed to describe or designate certain species and the general words following such description are used for the purpose of including other species of the same genus. This rule is based on the obvious reason, that if the legislature had intended the general words to' be understood in their restricted sense, the particular classes would not have been enumerated. From this rule it follows, that the word other following an enumeration of particular classes must be read as “other such like,” and to include only others of like kind or character. And so here had it been the intention of the general assembly to embrace all places where liquors were kept or sold, there was no occasion to make any enumeration of the places which it was the. intention to include, but such intention would have been expressed by stating, that all places where liquors are kept or sold, shall be closed during the designated hours and time.
The intent of the legislature is the law, and where it may be said that from the words employed, the intent is doubtful, they should be so constructed by the applica-' tion of any of the recognized rules of construction as will avoid anomalous or absurd results. In Birmingham, v. The People, 40 Colo. 362, 90 Pac. 1121, it was decided that the statute under consideration forbids the places thereby included from being’ kept open during certain hours, that during that time liquor shall not be sold therein, nor shall persons not connected with the business be permitted to be, or remain in, or around them, during the time prohibited. From the language of the statute a violation of either of these inhibitions, subjects the of*476fender to a fine and imprisonment. Certainly the statute does not mean that the wholesale liquor dealer, who might keep his place open after midnight or on Sunday, could be subjected to the penalties subscribed, or that the dining room of a hotel, wherein liquors were sold with meals, or a restaurant where the same business is carried on, must be closed during the prescribed time, even though liquors were not sold during that period, or the proprietor would be subject to fine and imprisonment, and yet by the construction given the statute in the majority opinion, the inevitable conclusion is that such places must remain closed during the hours mentioned in the statute. There is no escape from this conclusion, for the statute states in unmistakable terms, that all the places which it includes, must close and remain closed during the times mentioned. The result which must follow the construction given the statute by the majority opinion indicates beyond question that such was not the intent of the legislature in enacting it, but that such intent is ascertained by applying the rule of ejusdem generis, which would exempt the proprietors of the Mozart Cafe from its operation.
The judgment of the district court should be reversed, and the cause remanded with instructions to dismiss the proceeding.